Sawyer v Parrish (2016 NY Slip Op 03451)





Sawyer v Parrish


2016 NY Slip Op 03451


Decided on May 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2016

Mazzarelli, J.P., Friedman, Andrias, Moskowitz, Kahn, JJ.


1052N 158034/13

[*1] Eric L. Sawyer, Plaintiff-Respondent,
vMichael F. Parrish, on behalf of and as Administrator of the Estate of Karl M. Parish, Deceased, Defendant-Appellant.


Osborn Law, P.C., New York (Daniel A. Osborn of counsel), for appellant.
LucasHanschke, P.C., New York (Peter Hanschke of counsel), for respondent.

Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered October 7, 2014, which found that reasonable attorneys' fees to plaintiff for plaintiff's efforts in pursuing payment under a promissory note following defendant's default, and pursuing attorneys' fees to which plaintiff was entitled pursuant to the provisions of the note, was $18,000, unanimously affirmed, without costs.
Defendant failed to preserve any objection to the award of attorneys fees by his acquiescence in the off-the-record hearing held by Supreme Court.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2016
CLERK